Citation Nr: 0721524	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to March 
1978, from December 1983 to December 1986, and from October 
1987 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.

2.  Bilateral tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and bilateral hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Bilateral tinnitus was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in October and November 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In October 2005, a formal finding was made by the RO that the 
veteran's service medical records for the periods of service 
from November 1977 to March 1978 and from December 1983 to 
December 1988, were unavailable for review.  However, the 
service medical records for the later period of service, from 
October 1987 to October 1990, are of record.  

The claimant was also afforded a VA examination in April 
2004.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As noted, the service medical records for the first two 
periods of service are unavailable.  However, the service 
medical records for the last period are of record.  

On his August 1987 entrance examination, an audiology 
examination was performed.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
0
0
35
5

The veteran's audiology examination did not reflect hearing 
loss within the meaning of 38 C.F.R. § 3.385.  On his Report 
of Medical History, the veteran denied having any ear 
trouble.  On an Applicant Medical Prescreening Form, the 
veteran denied having any ear trouble or loss of hearing.  

In September 1987, the veteran underwent another audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
0
5
40
20

Hearing loss within the meaning of 38 C.F.R. § 3.385 was 
demonstrated in the left ear.  It was noted that the 
veteran's hearing loss profile was "H1" and that he was 
reportedly routinely exposed to hazardous noise.  

In November 1989, the veteran was afforded a periodic 
audiology examination.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
0
10
40
10

Hearing loss within the meaning of 38 C.F.R. § 3.385 was 
demonstrated in the left ear.  

In June 1990, the veteran was afforded a VA separation 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
0
10
40
10

Hearing loss within the meaning of 38 C.F.R. § 3.385 was 
demonstrated in the left ear.  On his Report of Medical 
History, the veteran reported that he had ear trouble as well 
as hearing loss.  It was noted by the examiner that hearing 
loss had been present on a prior physical examination.  

Post-service, in October 1992, the veteran was seen by the 
Kerr-McGee Corporation.  An audiology examination was 
conducted.  Puretone thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
15
LEFT
0
5
10
45
15

Hearing loss within the meaning of 38 C.F.R. § 3.385 was 
demonstrated in the left ear.  

In August 1994, the veteran was seen by the Ears, Nose, and 
Throat Clinic of Springfield, Inc., following a motor vehicle 
accident.  He suffered multiple traumas, to include trauma to 
the head.  In November 1994, the veteran reported that he was 
experiencing ringing in his ears of a high pitched nature as 
well as pressure on the top of his head.  He also described 
having whistling in his right ear.  An audiology examination 
was performed.  However, the private audiogram contained 
graphical data, which the Board could not interpret.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Nevertheless, the report stated that the speech 
discrimination scores were 100 percent in the right ear and 
96 percent in the left ear.  The examiner concluded that 
based on the audiogram and the testing performed, the 
veteran's hearing was within normal limits, bilaterally.  He 
was given medicated drops for his right ear.  

Hearing loss within the meaning of 38 C.F.R. § 3.385 was not 
demonstrated on a November 1994 private examination.  

Currently, the veteran contends that he was exposed to loud 
noises during service.  He reports that he was not provided 
any ear protection, other than ear plugs.  He states that he 
was exposed to loud horn blowing in basic training and 
hazardous noise exposure.  He maintains that hearing loss was 
shown during service.  

The veteran was afforded a VA audiology examination in April 
2004.  The veteran's claims file was reviewed.  At that time, 
the veteran reported that around 1977-1978, a drill sergeant 
used to blow a horn three feet from him.  He also stated that 
while on active duty, he served as an ammunition technician 
in underground bunkers which entailed issuing, receiving, and 
grading ammunition.  He stated that he did wear earplugs as 
required while working in the underground bunkers.  Post-
service, he stated that he was employed by Kerr-McGee's 
forest products division, operating a hydraulic basket from 
inside a booth for two years.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
30
LEFT
15
15
15
55
25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.  
Thus, hearing loss within the meaning of 38 C.F.R. § 3.385 is 
shown.  

The examiner reviewed the veteran's contentions regarding 
inservice noise exposure as well as the inservice 
audiological findings.  The examiner also noted that one 
report indicated that the veteran was "routinely exposed to 
loud noise" and that he had a hearing profile.  He was 
issued earplugs at that time.  The post-service records were 
also reviewed and referenced.  It was noted that the veteran 
had been in automobile accident in 1994.  He was also exposed 
to non-military noise exposure as a hunter (prior to his 1994 
accident).  Thereafter, the veteran used a ride-on lawnmower.  
The veteran reported that he had a constant high pitched 
whistling which was louder in the left ear.  It was noted 
that the veteran as taking several medications known to cause 
or aggravate tinnitus to include lithium carbonate and 
aspirin.  Tympanogram testing was performed.  

In sum, the examiner concluded that the veteran had mild 
sensorineural hearing loss from 3000-4000 Hertz in the right 
ear with recovery at 8000 Hertz.  In the left ear, the 
auditory thresholds were within normal limits from 250-2000 
Hertz.  There was an unusual configuration above 2000 Hertz 
to include a moderate sensorineural hearing loss at 3000 
Hertz, recovery at 4000 Hertz, and a moderately-severe 
sensorineural hearing loss at 8000 Hertz.  

With regard to hearing loss, the examiner stated that the 
veteran's oral history and the claims file were reviewed.  
There was evidence of hearing loss in the frequency range 
from 3000 to 4000 Hertz dating back to the veteran's 
enlistment physical, but only for the left ear.  
Consequently, given the accepted bilateral nature of noise 
exposure, a presumptive opinion that it was less likely as 
not that the hearing loss was caused by or a result of 
exposures and duties.  With regard to tinnitus, the veteran 
currently had tinnitus that occurred in 1994 after the 
veteran sustained multiple traumas from an automobile 
accident.  It was also noted that the veteran took 
medications which caused or aggravated tinnitus.  
Consequently, a presumptive opinion was offered that the 
tinnitus was at least as likely as not caused by or a result 
of the 1994 automobile accident and current medications could 
also be implicated.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, such as an inability to hear well 
or ringing in his ears, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation with regard to hearing loss or 
tinnitus.  

The Board recognizes that hearing loss within the meaning of 
38 C.F.R. § 3.385 was shown during service, at different 
times, in the left ear.  There were no hearing tests within 
one year of October 1990.  Hearing loss was shown in October 
1992, but not in November 1994.  Tinnitus was first 
complained of and diagnosed in 1994, following the motor 
vehicle accident.  Currently, the veteran has bilateral 
hearing loss and bilateral tinnitus.  

The VA examiner opined that current hearing loss and tinnitus 
are not attributable to service.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  The VA examiner 
reviewed all of the inservice audiology reports.  The VA 
examiner also reviewed all of the post-service evidence.  She 
stated that noise exposure is bilateral in nature.  She 
opined that the veteran's hearing loss disability, which was 
bilateral, was not caused by or a result of service.  She 
further opined that the veteran's tinnitus was the result of 
the automobile accident which occurred after service as well 
as due to medications.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin.  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  To the 
extent that the veteran's representative contends that 
earlier unavailable service medical records would have shown 
preexisting hearing loss which was aggravated during service, 
these records are not before the Board.  The Board cannot 
speculate on the nature of those records.  The veteran's 
August 1997 entrance examination did not reflect hearing loss 
within the meaning of 38 C.F.R. § 3.385.  The Board cannot 
ignore the professional negative opinion.  This opinion is 
uncontradicted by any other medical opinion addressing the 
etiology of current bilateral hearing loss and bilateral 
tinnitus.  The veteran's history was noted in detail and 
addressed and an examination was conducted.  Thus, the 
medical opinion is not only competent, but also probative.  

Accordingly, service connection for bilateral hearing loss 
and for bilateral tinnitus is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


